Citation Nr: 0841419	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-13 818	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).  

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2004, before the AOJ's initial adjudication of the claims, 
and again in July 2006.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the veteran was apprised of these criteria 
in correspondence dated in March 2006.  The RO also provided 
a statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the 
VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and relevant post-service 
medical records, and the RO secured examinations in 
furtherance of his claims.  VA has no duty to inform or 
assist that was unmet.

The veteran contends that he has hearing loss and tinnitus as 
a result of his military service.  He contends that he was 
exposed to acoustic trauma while in service.  His DD-214 
shows that his military occupational specialty (MOS) was 
automobile mechanic, and that he received the Combat Action 
Ribbon.  His SMRs do not contain any complaints of hearing 
loss or tinnitus, although they do show treatment for an ear 
infection.  The veteran's discharge examination showed normal 
hearing acuity of 15/15 on whispered and spoken voice tests.

The Board notes that the earliest medical records that 
document complaints of hearing loss are dated in 2003.

The veteran was afforded a VA audiometric examination in 
January 2004.  The audiologist reviewed the veteran's claims 
file, but noted that the veteran's SMRs were not contained in 
the claims file.  The veteran complained of tinnitus and 
trouble hearing.  He reported that his primary duty in the 
military was that of a mechanic.  However, he also reported 
that he ran daily convoys and was subjected to frequent 
firing of both outgoing and incoming artillery rounds.  The 
veteran reported that he worked as a supervisor in an 
underground mine for some 25 years, and subsequent to that, 
he worked as an equipment operator in an above-ground mining 
operation for some five years.  He reported using hearing 
protection while at work, and denied any noisy recreational 
activities.  His tinnitus was reported to be bilateral, and 
that it had been present for several years.

The audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
35
LEFT
20
20
15
40
35

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 98 percent in the right ear 
and 92 percent in the left ear.  The veteran was diagnosed 
with normal to mild sensorineural hearing loss bilaterally.  
The audiologist opined that without the medical records to 
make a definitive statement, it was impossible to state 
whether the veteran's hearing changed while in the military.  
However, the examiner opined that the veteran's degree of 
hearing loss was less than what he would expect from someone 
who claimed to have been exposed to a great deal of military 
noise, in addition to having worked some 30 years in a noisy 
mining industry.  Therefore, the examiner opined that it was 
less than likely that the veteran's hearing loss and tinnitus 
were related to military noise exposure.  

The veteran was afforded a second VA audiometric examination 
in October 2006 with the same audiologist who conducted the 
first examination.  The audiologist reviewed the veteran's 
claims file, which included his SMRs.  The examiner noted 
that the veteran's enlistment and discharge examinations 
showed normal hearing acuity.  The veteran's chief complaint 
was trouble hearing.  His tinnitus was reported to be 
bilateral, and that it had been present for many years.

The audiological evaluation reported pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
45
40
LEFT
25
25
20
40
40

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 88 percent in the right ear 
and 84 percent in the left ear.  The veteran was diagnosed 
with normal to moderate sensorineural hearing loss in the 
right ear, and normal to mild sensorineural hearing loss in 
the left ear.  The examiner opined that the veteran's hearing 
loss and tinnitus were less likely than not the result of 
military noise exposure.  The examiner's rationale was that 
the veteran's hearing was within normal limits both on entry 
and discharge from service, and that the veteran continued to 
work in a noisy environment for several years.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Here, there is medical evidence of a current bilateral 
hearing loss as defined by VA regulation, and of bilateral 
tinnitus.  The RO has conceded that the veteran experienced 
acoustic trauma while in-service.  His receipt of the combat 
action ribbon is evidence of his having experienced noises 
coincident with and typical of combat.  However, there is no 
medical evidence of a nexus between the in-service noise 
exposure and the current hearing loss or tinnitus.  The only 
nexus opinions of record, that of the VA audiologist in 
January 2004 and October 2006, indicate that the veteran's 
hearing loss and tinnitus are not related to his military 
service.  The VA audiologist's opinions are supported by the 
SMRs and the absence of any documented hearing loss for many 
years after service.  There is absent from the record 
competent medical evidence linking any current hearing loss 
or tinnitus to the veteran's period of service.  No medical 
professional provides findings or opinions to that effect, 
and neither the veteran nor his representative has presented 
or alluded to the existence of any such medical opinion 
evidence.  There is simply a lack of any medical evidence 
demonstrating that his current hearing loss or tinnitus is 
related to military service.  Additionally, as no 
sensorineural hearing loss was demonstrated to a degree of 10 
percent or more within one year of leaving qualifying 
military service, presumption of service incurrence 
consequently may not be made.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the veteran's contentions that his 
hearing loss and tinnitus are related to acoustic trauma 
while in service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to etiology of the claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2008).  Consequently, the veteran's 
own assertions with respect to hearing loss and tinnitus have 
no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


